The State has filed a motion for rehearing and presents a supplemental transcript showing that an error was made in copying the indictment, in the original transcript, in that the word "or" was used instead of the word "and". As so corrected the indictment is in compliance with law. The State's motion for rehearing is granted and the case is now considered on its merits.
The record made on the motion for a new trial shows that the appellant entered a plea of guilty and received a penalty of one year in the penitentiary. Prior to doing so, however, she had a conversation with the district attorney and told him she wanted a suspended sentence. He declined to agree to that. When she went into the court room her plea of guilty was submitted to the jury. The court did not, however, inform her of her right to have submitted the issue of suspended sentence. This was clearly a mandatory duty. See Article 776, Vernon's Ann. C. C. P., and annotations thereunder; Hernandez v. State,133 S.W.2d 584; and Arsola v. State, 133 S.W.2d 585.
If, after such instruction, she had stated to the court that she did not wish to apply for suspended sentence, his duty in the matter would have ended. Such is not the case before us. Her wishes in the matter were not expressed to the court and not ascertained by him and they cannot be presumed against her. The controverting evidence of the State shows that after she had expressed her desire for a suspended sentence and the district *Page 573 
attorney informed her that she could not have it, she then agreed to take a year. The action of the prosecution can be construed no further than to express his policy in the matter. He cannot relieve the court of the mandatory duty imposed upon him by law. McMurray v. State, 45 S.W.2d 217.
On the motion for new trial all of the issues raised by the pleading were controverted by the State, and the issues of fact were determined against the appellant. In so far as there are issues of fact, the court's finding will be binding on this Court and further consideration will not be necessary.
Because the court failed to inform appellant of her right to have submitted the issue of a suspended sentence, and to act in accordance with her wishes in the matter, the judgment of the trial court is reversed. The order of dismissal is withdrawn and the cause is remanded for a new trial.